Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant amendment filed 2 Oct 2020.
The 35 USC 112(b) rejections are withdrawn in view of applicant’s amendment.
The 35 USC 103 rejections are withdrawn in view of applicant’s amendment.
Claims 1-8, 10-20 and 22-25 are presented for examination. Claims 1, 6, 12, 14, 18 and 25 are currently amended. Claims 9 and 21 have been cancelled.

Allowable Subject Matter
Claims 1-8, 10-20 and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, alone or in combination, does not teach or suggest the limitation “wherein the predefined categories associated with the object type include an interface, an abstract class and a base class, wherein further accurate implementation for the object type associated with the base class is identified using a predefined-list of possible implementations along with a reflection technique” as recited by independent claim 1, with substantially similar limitations in independent claims 12 and 25, when considered in combination with the other limitations in the claim. The closest prior art is a combination of Abadi et al. (US 2018/0032425), Kwon (US 2020/0019494), Tillman et al. (US 2007/0033442), and Ehmke (EP 2,919,132). Abadi, Kwon and Ehmke were cited in a previous office action. Tillman was cited in IDS filed 15 Jan 2019. While the combination teaches .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIM DUNCAN whose telephone number is (571)272-9899.  The examiner can normally be reached on M-F: 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P DUNCAN/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194